 



EXHIBIT 10.16
FOURTH AMENDMENT TO
LEASE AGREEMENT BETWEEN
NEWTOWER TRUST COMPANY MULTI-EMPLOYER PROPERTY TRUST,
a trust organized under 12 C.F.R. Section 9.18, and
THE MANAGEMENT NETWORK GROUP, INC., a Delaware corporation
Lighton Plaza I, Overland Park, Kansas
     THIS FOURTH AMENDMENT TO LEASE AGREEMENT is entered into this 10th day of
July, 2007, by and between NEWTOWER TRUST COMPANY MULTI-EMPLOYER PROPERTY TRUST,
a trust organized under 12 C.F.R. Section 9.18, as successor landlord
(“Landlord”) and THE MANAGEMENT NETWORK GROUP, INC., a Delaware corporation, as
tenant (“Tenant”).
Recitals of Fact
     A. On April 23, 1998, Lighton Plaza L.L.C., as the original landlord,
entered into a Lease (the “Lease”) with Tenant for certain premises consisting
of approximately 2,351 rentable square feet known as Suite 302 (the “Premises”)
located on the third floor of the building commonly known as Lighton Plaza I, in
Overland Park, Johnson County, Kansas (the “Building”).
     B. The Lease was amended by a First Amendment to Lease dated May 11, 1999
between ASP Lighton, L.L.C., the successor to the original landlord, and Tenant,
in which the Premises was expanded to include an additional 1,006 rentable
square feet, for a total of 3,357 rentable square feet. The Lease was further
amended by a Second Amendment to Lease dated May 30, 2000 between the same
parties, in which the term of the Lease was extended to August 31, 2005 and the
Tenant leased an additional 948 rentable square feet, making the Premises a
total of 4,305 rentable square feet. Finally, the Lease was further amended by a
Third Amendment to Lease dated August 30, 2005 between Landlord, as the
successor to earlier landlords, and Tenant, in which the term of the Lease was
extended to August 31, 2010 and the Premises was expanded by an additional 400
square feet, making the Premises a total of 4,705 rentable square feet.
     B. Tenant wishes to add additional expansion area to the Premises, and the
parties wish to set forth their agreements respecting this addition in writing.
Amendment
     1. Expansion of Premises. Effective as of the Expansion Commencement Date
(defined below), an additional 1,770 rentable square feet (the “Expansion Area”)
shall be added to the Premises, as is more particularly shown on the drawing
attached hereto as Exhibit “A” and incorporated herein by this reference. Such
drawing also shows the existing Premises of Tenant, so that the new Premises,
effective as of such date, shall be the entire existing premises plus the
Expansion Area, i.e. a total of approximately 6,475 rentable square feet.
Section 1.1(d) of the Lease is hereby amended,

-1-



--------------------------------------------------------------------------------



 



as of the Expansion Commencement Date, to provide that the Tenant’s Square
Footage is 6,475 Rentable Square Feet.
     2. Expansion Commencement Date. The Expansion Commencement Date shall be
the later of (a) July 15, 2007, or (b) the date when Landlord completes the
Tenant Improvements described in Section 5 below and turns over the Expansion
Area to Tenant for occupancy.
     3. Change in Pro Rata Share. Section 1.1(g) of the Lease is hereby amended,
as of the Expansion Commencement Date, to provide that the Tenant’s Pro Rata
Share is 5.51% (i.e. 6,475 Rentable Square Feet ÷ 117,564 Rentable Square Feet
in the Building). Tenant’s Pro Rata Share of Operating Costs for the Building
shall be based upon the new Pro Rata Share from the Expansion Commencement Date
onward.
     4. Rent for Duration of Term. The Base Rent under the Lease for the prior
Premises shall remain the same, and for the Expansion Area shall be as follows:

                                                              Lease            
      Lease                     Rate                   Rate                    
Per                   Per                     Square           Monthly   Square
  Annual           Total     Foot   Annual Rent   Rent   Foot   Rent   Monthly  
Monthly     (Prior   Amount for   Amount   (Expansi   Amount for   Rent for  
Rent for     Prem-   Prior   for Prior   on Prem-   Expansion   Expansion   Full
Months   ises)   Premises   Premises   ises)   Area   Area   Premises
Expansion Commm.Date
                                                       
through 8-31-07
  $ 21.50     $ 101,157.00     $ 8,429.79     $ 22.50     $ NA     $ 3,318.75  
  $ 11,748.54  
9-1-07 through 8-31-08
  $ 22.00     $ 103,510.00     $ 8,625.83     $ 22.50     $ 39,825.00     $
3,318.75     $ 11,944.58  
9-1-08 through 8-31-09
  $ 22.50     $ 105,862.50     $ 8,821.88     $ 23.00     $ 40,710.00     $
3,392.50     $ 12,214.38  
9-1-09 through 8-31-10
  $ 23.00     $ 108,215.00     $ 9,017.92     $ 23.50     $ 41,595.00     $
3,466.25     $ 12,484.17  

     5. Tenant Improvements; Allowance. Landlord agrees that it will at its cost
construct demising walls and other improvements which may be necessary to
separately demise the Expansion Area, together with the tenant improvements
which are described in Exhibit “B” attached hereto and incorporated herein by
this reference. Landlord shall provide Tenant with a tenant improvement
allowance of $25,000 to be credited against the cost of the tenant improvements.
If the actual cost of the tenant

-2-



--------------------------------------------------------------------------------



 



improvements exceed such amount, then Tenant shall reimburse Landlord for such
actual cost within thirty (30) days after receiving from Landlord a breakdown of
the tenant improvement cost with copies of applicable invoices and a calculation
of the amount due.
     6. Change in Base Year. Section 1.1(g) of the Lease is amended to state
that the Base Year for the initial Premises shall continue as stated, but that
the Base Year for the Expansion Area, applicable as of the Expansion
Commencement Date, shall be the year 2007.
     7. Option. The option provision set forth in Section 9 of the Third
Amendment to Lease shall apply to the full Premises including the Expansion
Area, from and after the Expansion Commencement Date.
     8. No Other Changes. Except as specifically set forth herein the Lease
shall remain in full force and effect in accordance with its original terms.
     INTENDING to be bound hereby, Landlord and Tenant have executed this First
Amendment the day and year above written.

                          Landlord:   NEWTOWER TRUST COMPANY        
MULTI-EMPLOYER PROPERTY TRUST,         a trust organized under 12 C.F.R.
Section 9.18    
 
                            By:   Kennedy Associates Real Estate Counsel,
LP, Authorized Signatory    
 
                                By:   Kennedy Associates Real Estate
Counsel GP, LLC, General Partner    
 
                                    By:   Kennedy Associates Real
Estate Counsel, Inc.    
 
                       
 
              By:        
 
             
 
   
 
              Name:        
 
             
 
   
 
              Its:        
 
             
 
   
 
                       

              Tenant:   THE MANAGEMENT NETWORK GROUP,         INC., a Delaware
corporation    
 
           
 
  By:        
 
 
 
   
 
  Print Name:        
 
 
 
   
 
  Print Title:        
 
 
 
   

-3-



--------------------------------------------------------------------------------



 



Exhibit “A”
Diagram of Premises Showing Expansion Area

-4-



--------------------------------------------------------------------------------



 



Exhibit “B”
Plan for Tenant Improvements
The plan for the Tenant Improvements shall be attached to and become a part of
this document as soon as the same is completed.

-5-